UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 RQuarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the quarterly period ended March 31, 2009 or £Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the transition period from to Commission File Number 001-33055 BreitBurn Energy Partners L.P. (Exact name of registrant as specified in its charter) Delaware 74-3169953 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 515 South Flower Street, Suite 4800 Los Angeles, California 90071 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 225-5900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ (not yet applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerþAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of May 8, 2009, the registrant had 52,770,011Common Units outstanding. EXPLANATORY NOTE BreitBurn Energy Partners L.P. (the “Partnership,” “we,” “us” or “our”) is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to amend its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2009, filed with the Securities and Exchange Commission (the “SEC”) on May 8, 2009 (the “Original 10-Q”). This Amendment is being filed to amend the Original 10-Q to include additional information to the following Notes to Consolidated Financial Statements in Item 1 of Part I: · Note 1 –additional description of BreitBurn GP, LLC (the “General Partner”) as a result of the Purchase, Contribution and Partnership Transactions (as defined below). · Note 11 – impact of the January 1, 2009 adoption of FSP EITF 03-6-1 on 2008 and 2007 earnings per unit and additional information regarding our consolidated subsidiaries. · Note 15 – a description of our subsidiaries that may guarantee our debt securities. · Note 16 – a description of a newly incorporated subsidiary, BreitBurn Finance Corporation. We are also updating the list of exhibits in Item 6 of Part II of this report to include the certifications specified in Rule 13a-14(a) under the Securities Exchange Act of 1934 required to be filed with this Amendment.Except for the additions to the Notes to Consolidated Financial Statements in Item 1 of Part I and the filing of related certifications, no other changes have been made to the Original 10-Q.Other than as described above, this Amendment does not reflect events occurring after the filing of the Original 10-Q or modify or update those disclosures affected by subsequent events. INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 1 - Unaudited Consolidated Balance Sheets at March 31, 2009 and December 31, 2008 2 - Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 3 - Notes to Consolidated Financial Statements 4-21 PART II OTHER INFORMATION Item 6. Exhibits 22 Signatures 23 PART I.FINANCIAL INFORMATION Item 1.Financial Statements BreitBurn Energy Partners L.P. and Subsidiaries Unaudited Consolidated Statements of Operations Three Months Ended March 31, Thousands of dollars, except unit amounts 2009 2008 Revenues and other income items: Oil, natural gas and natural gas liquid sales $ 57,643 $ 115,849 Gains (losses) on commodity derivative instruments, net (note 70,020 (83,387 ) Other revenue, net (note 8) 276 875 Total revenues and other income items 127,939 33,337 Operating costs and expenses: Operating costs 34,381 38,173 Depletion, depreciation and amortization 30,301 20,861 General and administrative expenses 9,561 8,758 Total operating costs and expenses 74,243 67,792 Operating income (loss) 53,696 (34,455 ) Interest and other financing costs, net 4,773 5,424 Loss on interest rate swaps (note 13) 2,102 1,115 Other (income) expenses, net (4 ) 338 Income (loss) before taxes 46,825 (41,332 ) Income tax expense (benefit) (note 4) 468 (246 ) Net income (loss) 46,357 (41,086 ) Less: Net income attributable to noncontrolling interest (note 12) (7 ) (54 ) Net income (loss) attributable to the partnership 46,350 (41,140 ) General partner loss - (273 ) Net income (loss) attributable to limited partners $ 46,350 $ (40,867 ) Basic net income (loss) per unit $ 0.85 $ (0.61 ) Diluted net income (loss) per unit $ 0.84 $ (0.61 ) Weighted average number of units used to calculate Basic net income (loss) per unit 54,822,024 67,020,641 Diluted net income (loss) per unit 54,925,817 67,020,641 See accompanying notes to consolidated financial statements. 1 BreitBurn Energy Partners L.P. and Subsidiaries Unaudited Consolidated Balance Sheets March 31, December 31, Thousands of dollars, except unit amounts 2009 2008 ASSETS Current assets: Cash $ 1,001 $ 2,546 Accounts receivable, net 43,248 47,221 Derivative instruments (note 13) 100,982 76,224 Related party receivables (note 5) 3,827 5,084 Inventory (note 6) 2,310 1,250 Prepaid expenses 3,915 5,300 Intangibles (note 7) 2,115 2,771 Other current assets 170 170 Total current assets 157,568 140,566 Equity investments (note 8) 9,170 9,452 Property, plant and equipment Oil and gas properties 2,068,833 2,057,531 Non-oil and gas assets 8,019 7,806 2,076,852 2,065,337 Accumulated depletion and depreciation (254,708 ) (224,996 ) Net property, plant and equipment 1,822,144 1,840,341 Other long-term assets Intangibles (note 7) 371 495 Derivative instruments (note 13) 193,839 219,003 Other long-term assets 9,047 6,977 Total assets $ 2,192,139 $ 2,216,834 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 16,040 $ 28,302 Book overdraft 3,783 9,871 Derivative instruments (note 13) 10,245 10,192 Revenue distributions payable 12,070 16,162 Salaries and wages payable 3,200 6,249 Accrued liabilities 10,725 9,214 Total current liabilities 56,063 79,990 Long-term debt (note 9) 706,941 736,000 Deferred income taxes (note 4) 4,559 4,282 Asset retirement obligation (note 10) 34,748 30,086 Derivative instruments (note 13) 12,702 10,058 Other long-term liabilities 2,206 2,987 Total liabilities 817,219 863,403 Equity: Partners' equity (note 11) 1,374,396 1,352,892 Noncontrolling interest (note 12) 524 539 Total equity 1,374,920 1,353,431 Total liabilities and equity $ 2,192,139 $ 2,216,834 Common units outstanding 52,770,011 52,635,634 See accompanying notes to consolidated financial statements. 2 BreitBurn Energy Partners L.P. and Subsidiaries Unaudited Consolidated Statements of Cash Flows Three Months Ended March 31, Thousands of dollars 2009 2008 Cash flows from operating activities Net income (loss) $ 46,357 $ (41,086 ) Adjustments to reconcile to cash flow from operating activities: Depletion, depreciation and amortization 30,301 20,861 Unit based compensation expense 3,158 1,144 Unrealized loss on derivative instruments 3,102 71,153 Distributions greater (less) than income from equity affiliates 282 (223 ) Deferred income tax 277 (260 ) Amortization of intangibles 780 754 Other 823 466 Changes in net assets and liablities: Accounts receivable and other assets 2,465 (32,992 ) Inventory (1,060 ) 3,078 Net change in related party receivables and payables 1,257 49,394 Accounts payable and other liabilities (16,995 ) 22,025 Net cash provided by operating activities 70,747 94,314 Cash flows from investing activities Capital expenditures (9,107 ) (19,146 ) Net cash used by investing activities (9,107 ) (19,146 ) Cash flows from financing activities Distributions (28,038 ) (31,007 ) Proceeds from the issuance of long-term debt 130,916 61,100 Repayments of long-term debt (159,975 ) (100,500 ) Book overdraft (6,088 ) (140 ) Net cash used by financing activities (63,185 ) (70,547 ) Increase (decrease) in cash (1,545 ) 4,621 Cash beginning of period 2,546 5,929 Cash end of period $ 1,001 $ 10,550 See accompanying notes to consolidated financial statements. 3 Notes to Consolidated Financial Statements 1.Organization and Description of Operations We are an independent oil and gas partnership focused on the exploitation, development and acquisition of oil and gas properties in the United States.We are a Delaware limited partnership formed on March 23, 2006.Our general partner is BreitBurn GP, a Delaware limited liability company, also formed on March 23, 2006, and our wholly-owned subsidiary since June 17, 2008.The board of directors of our General Partner has sole responsibility for conducting our business and managing our operations.We conduct our operations through a wholly-owned subsidiary, BOLP and BOLP’s general partner BOGP.We own all of the ownership interests in BOLP and BOGP. Prior to June 17, 2008, the membership interests in our General Partner were held by BreitBurn Management.In addition, prior to that date, 95.55% of the membership interests in BreitBurn Management were held by Provident and the remaining 4.45% of the membership interests in BreitBurn Management were held by BreitBurn Energy Corporation, a California corporation wholly-owned by the
